DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 13 of U.S. Patent No. 10,196,537. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent does not include the crosslinking component or the specific monomers and concentrations of the monomers used to make the latex polymer.  However, claims 10 and 13 do contains said limitations, therefore, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add said compounds to claim 1.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,221,322. Although the claims claim 1 does not include the monomers used to make the latex, however, claim17 does include such limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 30, 31, 32, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 30 and 38, “moderately satin-like” in claim 31, and "shiny appearance" in claim 32 is a relative term which renders the claim indefinite.  The above terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 24 and 39 recites the limitation "of the paint for flats" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 states that the amount of the benzoate is at least about 0.6 wt%, however, claim 37, from which it depends states that the concentration is 0.1 to 5.0 wt%.  The concentration range of claim 38 is broader than the concentration range of claim 37 as at least 0.6 wt% includes values over 5.0 wt%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bors et al (US 6,303,188) in view of Swartz et al (US 5,780,117).
With regards to claims 21-23, 37-38, and 40, Bors teaches an aqueous coating composition (abstract) that includes an aqueous emulsion polymerized polymeric compound having a glass transition temperature (Tg) of -35 to 25°C (abstract).  Bors teaches the polymer to be formed from butyl acrylate at 936 grams, methyl methacrylate at 702 grams, and methacrylic acid at 27 grams (column 4 table 1) in a composition containing 1820.4 parts solids, therefore, giving methyl methacrylate at 38.6%, butyl acrylate at 51.4%, and methacrylic acid at 1.5%.  Bors further teaches the composition to contain AAEM (column 4, table 1).  Bors teaches the concentration of volatile organic compounds to be less than 2% based on the dry weight of the binder (column 3, lines 12-28).  Bors teaches the addition of a free radical initiator (column 2, lines 51-65).
Bors does not teach the addition of the claimed non-volatile UV absorber.
Swartz teaches a dual cure latex composition (title) wherein the latex is made from 25.5% methyl methacrylate and 48% butyl acrylate (column 6 latex A) and wherein the dispersion contains a photoinitiator such as methyl-o-benzoyl benzoate at a concentration from 0.1 to 6% (column 5, lines 15-28).  Swartz teaches the motivation for using this compound to be because it promotes curing of the coating which are exposed to actinic radiation (column 5, lines 15-28).  Swartz and Bors are analogous in the art of dispersible latex compositions.  In light of the discussion above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the initiator of Swartz in the dispersion of Bors, thereby obtaining the present invention.
With regards to claim 24, Bors teaches the amount of polymer in the dispersion to be 2 to 20% (abstract) and to be used for paints (column 1 lines 38-44).
With regards to claims 25 and 26, Bors teaches the emulsion to occur in a single stage (column 3 example 1).  Bors teaches the emulsion to include ethyl-hexyl acrylate and butyl methacrylate (column 2, lines 11-31)
With regards to claim 27, Bors teaches the AAEM to be at a concentration 0.1 to 5% by weight (column 2, lines 32-43).
With regards to claims 28-29 and 39, Bors teaches the aqueous composition to be used for paints (column 1 lines 38-44).
With regards to claim 30, Bors teaches the composition to contain pigments (column 3, liens 6-11).
Bors is silent on the amount of pigment, however, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of pigment in order to achieve the desired color and intensity of the color as well as not impeding the curing of the composition by adding too much pigment.
With regards to claims 31 and 32, Bors teaches the composition to have a high gloss retention (abstract) and for the gloss rating to be above 48 (table 14.1).
With regards to claim 33, Bors does not teach the amount of extractable.  However, the amount of extractable is the amount of unwanted compounds that can be MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the amount of extractable are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 34, Bors teaches the aqueous emulsion polymerized polymeric compound to have a glass transition temperature (Tg) of -35 to 25°C (abstract).
With regards to claim 35, Bors teaches the concentration of volatile organic compounds to be less than 2% based on the dry weight of the binder (column 3, lines 12-28).
With regards to claim 36, Bors teaches the composition to be free of coalescent (title) however 30% or less includes 0%.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teaches methyl-o-benzoyl benzoate: Garcia et al (US 2002/80026006) and the following references teaches the emulsion latex polymer without the methyl-o-benzoyl benzoate: Koziski et al (US 2009/0312469), Killilea et al (US 2009/0035587), and Fu et al (US 8,653,180).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763